J. SKELLY WRIGHT, Circuit Judge,
(dissenting):
Public Law 88-1081 provides for compulsory arbitration of two issues in the labor dispute between the railroads and the union: the use of firemen on locomotives, and the so-called crew consist *605issue. Thus, as to these issues, Congress took the unprecedented action of denying the union the right to strike. Conscious of the seriousness of its action, however, Congress provided adequate due process safeguards. It required that the proceedings before the compulsory arbitration Board “shall be conducted pursuant to sections 7 and 8 of the Railway Labor Act.” Public Law 88-108, § 4.
Proceeding pursuant to the mandatory provisions of Sections 7 and 8 of the Railway-Labor Act,2 the compulsory arbitration Board resolved the fireman issue. With reference to the crew consist issue, it decided that local arbitration boards would be created to resolve this issue on a local basis, the action of the local boards to be reviewed by the national Board.
There is, of course, no provision in the Act for creation of local boards, but this action on the part of the national Board has been approved by this court.3 What this court did not approve was the delegation of the national Board’s authority to the local boards without the due process safeguards required by the Act, 1. e., Sections 7 and 8 of the Railway Labor Act.
Appellees admit that the proceedings before the local boards in these cases have not been conducted pursuant to Sections 7 and 8 of the Railway Labor Act, and the union is here complaining of the local boards’ failure so to proceed. Since Congress, in requiring the union to submit to compulsory arbitration, deemed the Sections 7 and 8 safeguards necessary for proceedings before the national Board,, it is inconceivable to me that the national Board may legally delegate its authority to local boards without such safeguards.4
I respectfully dissent.

. 77 Stat. 132 (1963), 45 U.S.C. § 157 note (1964).


. 45 U.S.C. §§ 157-158 (1964).


. See Brotherhood of Loc. Firemen & Enginemen v. Chicago, Burlington & Quincy R. Co., D.D.C., 225 F.Supp. 11, affirmed, 118 U.S.App.D.C. 100, 831 F.2d 1020, cert. denied, 377 U.S. 918, 84 S.Ct. 1181, 12 L.Ed.2d 187 (1964).


. The majority’s ruling that this issue is precluded by res judicata because of our decision in Brotherhood of Loc. Firemen & Enginemen v. Chicago, Burlington & Quincy R. Co., supra Note 3, is difficult to understand. When this ease was last before this court, Brotherhood of Railroad Trainmen v. Certain Carriers, etc., 121 U.S.App.D.C. 230, 349 F.2d 207 (1965), the res judicata argument was thoroughly explored in the briefs of these same parties. This court at that time remanded the Sections 7 and 8 safeguards issue to the Board. 121 U.S.App.D.C. at 233, 349 F.2d at 210. I cannot believe this court intended the Board and these parties to waste their time debating an issue the majority now decides has been closed to debate since 1964.